Order entered April 15, 2020




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                              No. 05-19-00983-CR
                              No. 05-19-01002-CR
                              No. 05-19-01003-CR

               EDUARDO ISAI REYES-BONILLA, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the 203rd Judicial District Court
                           Dallas County, Texas
      Trial Court Cause Nos. F18-34785-P, F18-34298-P & F18-34784-P

                                    ORDER

      After granting three extensions of time, the reporter’s record was due March

25, 2020. To date, the record has not been filed and we have had no

communication from court reporter Crystal Jones-Brown.

      We ORDER court reporter Crystal Jones-Brown to file the reporter’s record

on or before May 15, 2020.
      We DIRECT the Clerk to send copies of this order to the Honorable Raquel

Jones, Presiding Judge, 203rd Judicial District Court; Crystal Jones-Brown, court

reporter, 203rd Judicial District Court; and counsel for all parties.

                                               /s/    CORY L. CARLYLE
                                                      JUSTICE